Citation Nr: 0401355	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  02-21 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Appellant's entitlement to payment of VA death pension, 
compensation, or dependency and indemnity compensation as the 
veteran's surviving spouse.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty during World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 determination of the 
Manila, The Republic of the Philippines Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The appellant married the veteran less than one year prior to 
his death, and no child was born of the marriage or to them 
before the marriage.


CONCLUSION OF LAW

The criteria for payment to the appellant of VA death 
pension, compensation, or dependency and indemnity 
compensation as the veteran's surviving spouse are not met.  
38 C.F.R. § 3.54 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of the appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, and to inform the appellant of which information and 
evidence is to be provided by the claimant, and which 
evidence, if any, it would attempt to obtain on the 
claimant's behalf.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159 (2003).  The record shows that VA has met 
its duties.  The appellant was notified of evidence and 
information needed to substantiate and complete her claim and 
who had what duties in numerous items of correspondence 
including the February 2002 VCAA letter to her and a December 
2002 RO letter to her.  The February 2002 letter advised her 
when VA needed evidence, what VA's duty was to assist her in 
obtaining evidence for her claim, and what to do if she 
needed assistance.  The December 2002 letter advised her what 
additional information was needed from her, when it was 
needed, and what to do if she had questions or needed 
assistance.

The Board concludes that the discussions in the 
correspondence sent to the appellant informed her of the 
information and evidence needed to substantiate her  claim 
and complied with VA's notification requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2003).  Reasonable attempts were made to obtain relevant 
evidence.

VA's development and adjudication of the appellant's claim 
were consistent with the VCAA and the amendments to 
38 C.F.R. §§ 3.103 and 3.159 and no further action is 
necessary.  VA's duties have been fulfilled.

Analysis

§ 3.54 Marriage dates.  
 
A surviving spouse may qualify for pension, compensation, or 
dependency and indemnity compensation if the marriage to the 
veteran occurred before or during his or her service or, if 
married to him or her after his or her separation from 
service, before the applicable date stated in his section.  
 
(a) Pension. Death pension may be paid to a surviving spouse 
who was married to the veteran:  
 
(1) One year or more prior to the veteran's death, or  
 
(2) For any period of time if a child was born of the 
marriage, or was born to them before the marriage, or  
 
(3) Prior to the applicable delimiting dates, as follows:  
 
(i) Civil War -- June 27, 1905.  
 
(ii) Indian wars -- March 4, 1917.  
 
(iii) Spanish-American War -- January 1, 1938.  
 
(iv) Mexican border period and World War I -- December 14, 
1944.  
 
(v) World War II -- January 1, 1957.  
 
(vi) Korean conflict -- February 1, 1965.  
 
(vii) Vietnam era -- May 8, 1985.  
 
(viii) Persian Gulf War -- January 1, 2001.  
 
(b) Compensation. Death compensation may be paid to a 
surviving spouse who, with respect to date of marriage, could 
have qualified as a surviving spouse for death compensation 
under any law administered by the Department of Veterans 
Affairs in effect on December 31, 1957, or who was married to 
the veteran:  
 
(1) Before the expiration of 15 years after termination of 
the period of service in which the injury or disease which 
caused the veteran's death was incurred or aggravated, or  
 
(2) One year or more, or  
 
(3) For any period of time if a child was born of the 
marriage, or was born to them before the marriage.  
 
Dependency and indemnity compensation. (c) Dependency and 
indemnity compensation. Dependency and indemnity compensation 
payable under 38 U.S.C. 1310(A) may be paid to the surviving 
spouse of a veteran who died on or after January 1, 1957, who 
was married to the veteran:  
 
(1) Before the expiration of 15 years after the termination 
of the period of service in which the injury or disease 
causing the death of the veteran was incurred or aggravated, 
or  

(2) For 1 year or more, or  

(3) For any period of time if a child was born of the 
marriage, or was born to them 
before the marriage. 

(d) Child born. The term child born of the marriage means a 
birth on or after the date of the marriage on which the 
surviving spouse's entitlement is predicated. The term born 
to them before the marriage means a birth prior to the date 
of such marriage. Either term includes a fetus advanced to 
the point of gestation required to constitute a birth under 
the law of the jurisdiction in which the fetus was delivered. 

(e) More than one marriage to veteran. For periods commencing 
on or after January 1, 1958, where a surviving spouse has 
been married legally to a veteran more than once, the date of 
the original marriage will be used in determining whether the 
statutory requirement as to date of marriage has been met. 

[See 38 U.S.C.A. § 1102, 1304, 1310, 1318, 1541 (West 2002).]

Under Article 34 of Title 1 of the Family Code of the 
Philippines, no license shall be necessary for the marriage 
of a man and a woman who have lived together as husband and 
wife for at least five years and without any legal impediment 
to marry each other.  The contracting parties shall state the 
foregoing facts in an affidavit before any person authorized 
by law to administer oaths.  The solemnizing officer shall 
also state under oath that he ascertained the qualifications 
of the contracting parties and found no legal impediment to 
the marriage.

Where an attempted marriage of a claimant to a veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if: (a) The marriage occurred 
one year or more before the veteran died or existed for any 
period of time if a child was born of the purported marriage 
or was born to them before such marriage, and (b) The 
claimant entered into the marriage without knowledge of the 
legal impediment, and (c) The claimant cohabited with the 
veteran continuously from the date of marriage to the date of 
his or her death, and (d) No claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits other than accrued monthly benefits covering a 
period prior to the veteran's death.  38 C.F.R. § 3.52 
(2003).

Preliminary review shows that there was no Title 1, Article 
34 marriage or deemed valid marriage.  The veteran and the 
appellant had not met each other in person a year or more 
before he died.

In the present case, the evidence shows that the appellant 
and the veteran were not married for a year or more before he 
died in July 2001, and that they had no child born of the 
marriage, or born to them before the marriage.

A marriage certificate indicates that the appellant and the 
veteran solemnized their marriage in the Philippines in March 
2001. 

Letters written from the veteran to the appellant between 
March and December 2000 show that they had not personally met 
each other as of December 2000.  In an August 2000 letter, 
the veteran stated:  "... it seems like Ive known you even 
though we never met yet."  In a September 2000 letter, the 
veteran wrote, "... I feel like Ive known you for a long 
time even though we never met."  A late December 2000 letter 
from the veteran to the appellant states:  "I will be very 
glad to get over there to meet you.  If you don't like me 
when you see me I expet you to tell me as I want someone to 
really love me for me ... But I hope you will love me as I 
love you even by your picture."  Information from the 
appellant submitted in July and August 2001 indicates that 
the veteran came to the Philippines in March 2001, and that 
they were married in March 2001, and that they stayed 
together from their marriage up to his death in July 2001.  
The veteran's passport shows a March 2, 2001 date-stamp for 
when he was seen for journey to the Philippines.  This is 
probative evidence showing that the veteran and the appellant 
were not married for a year or more before he died.

A September 2002 affidavit from R.P. and G.C. which states 
that before the formal marriage of the appellant and the 
veteran in March 2001 they were already living as husband and 
wife and/or live-in without the benefit of marriage for quite 
a long time is not satisfactory evidence that they were 
married for a year or more before he died.  It is vague, and 
the veteran's letters to the appellant indicate that his 
first communication with her was in March 2000 and that the 
veteran and the appellant had not met until after his 
December 2000 letter.  Personal indications from the veteran 
and the marriage certificate are more probative.  The 
statements from the appellant indicating the veteran married 
her in March 2001 are more probative thatn the affidavit from 
R.P. AND G.C. because the appellant married the veteran.

A September 2002 statement from the appellant which states 
that she accepted the proposal to finally marry her on March 
23, 2001 after more than a year of partnership (without the 
benefit of marriage) in order that our union could be given a 
legal personality is not probative evidence of a marriage 
between her and the veteran for a year or more before the 
veteran died.  The veteran's letters and her statements show 
that their partnership was not a marriage before he went to 
the Philippines to meet her.

The December 2002 affidavit from R.F.S. and S.P.G. which 
states that prior to the formal marriage of the veteran and 
the appellant in March 2001 they were already living together 
for quite some time as husband and wife or live-in partners 
and that early in the year 2000, the veteran asked permission 
from the appellant to go to the United States to undergo 
medical treatment does not show a marriage between the 
veteran and the appellant lasting a year or more before he 
died.  The letters from the veteran to the appellant between 
March 2000 and December 2000 are more probative since the 
relationship was between the veteran and the appellant.  His 
letters show that as of late December 2000 he had not yet met 
her in person.

The letters from the veteran before he died, indicating that 
he had never met the appellant in person before December 
2000, the March 2001 VA Form 1-686c from the veteran 
indicating that they were married in March 2001, the July 
2001 VA Form 21-534 from the appellant indicating that they 
were married in March 2001, and the August 2001 statement 
from the appellant indicating that they were married in March 
2001 prove that they were not married for a year or more 
before he died.

The evidence shows that the appellant and the veteran were 
married less than a year before he died in July 2001, and 
that they had no child born of the marriage, or to them 
before the marriage.  Accordingly, the benefit sought on 
appeal must be denied.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App.49, 55 (1991).


ORDER

Entitlement to payment of VA death pension, compensation, or 
dependency and indemnity compensation payments as the 
veteran's surviving spouse is denied.




	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



